DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 February 2022 which is a Continuation-In-Part of application 16/905,336 filed 18 June 2020, now abandoned, which claims priority to PRO 62/863,521 filed 19 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moller (US 5,115,996) in view of Zimmermann et al. (US 3,972,490) in further view of Rutan (US 4,641,800). 

    PNG
    media_image1.png
    589
    684
    media_image1.png
    Greyscale
- Regarding Claims 1/11/16) Moller discloses a vertical take-off and landing aircraft (fig. 1-4, “A VTOL aircraft” [abstract]) comprising: 
a fuselage (10) including a nose end (see annotated fig. 4) and a tail end (see annotated fig. 4); 
the fuselage (10) comprising a plurality of seats (fig. 1 illustrates two seats within the cockpit, and two “passenger windows 30” column 5 line 29, providing for a minimum of a total of four seats) disposed in an interior volume (fig. 1 illustrates the seats within the interior volume of the fuselage) of the fuselage (10); 
a pair of rear wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between a cockpit (28) and the tail end (fig. 4 illustrates the location of the rear wings as claimed); 
a pair of front wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between the cockpit (28) and the nose end (fig. 4 illustrates the location of the front wings as claimed); 
wherein each of the pair of rear wings (see annotated fig. 4) and each of the pair of front wings (see annotated fig. 4) includes an adjustably mounted turbine (fig. 2a; 60/62; “rotary engines” column 5 line 58; rotary engines are disposed within nacelles with ducts and nozzles are equivalent to a turbine; fig. 7a-d illustrate the adjustability of the engines); 
the adjustably mounted turbine (60/62) comprising a statically mounted fan pod (64/66, “fan”, column 5 line 63), a duct (74, “exhaust pipe” column 6 line 17) rotatably connected to the fan pod (60/62, fig. 2a illustrates the exhaust pipe connected to the fan pods rotatably), and an adjustable nozzle (58/80, “baffle structure” column 6 line 20; the baffle structure and rear opening combine to form a nozzle which directs the exhaust as required, fig. 7a-d further illustrate the adjustability of the nozzle) rotatably connected to the duct (74, fig. 2a illustrates the baffle structure and exhaust rotatably connected to the duct); 
wherein the adjustable nozzle (58/80) is configured to be adjusted between a vertical position (fig. 7a) and a horizontal position (fig. 7d) via the duct (74, the duct supplies the exhaust which allows the nozzle to redirect the exhaust and adjust between vertical and horizontal positions of flow).  Moller does not disclose the cockpit disposed at a front end of the interior volume of the fuselage,  wherein each rear wing comprising an aileron, wherein each front wing comprising an elevator, wherein each adjustable mounted turbine is disposed on a top surface of the wings, and wherein the statically mounted fan pods are defined entirely above a corresponding wing.

    PNG
    media_image2.png
    430
    716
    media_image2.png
    Greyscale
However, Zimmermann discloses a similar VTOL aircraft wherein the cockpit (16, fig. 3) is disposed at a front end of the interior volume of the fuselage (fig. 3 illustrates the cockpit at the front end of the fuselage), wherein each adjustable mounted turbine (40/50, figs. 3-5, including fan pods 46/56) is disposed on a top surface of the wing (fig. 3 illustrates the turbines clearly disposed on the top surface of the wing) and wherein the statically mounted fan pods (46/56) are defined entirely above a corresponding wing (4, fig. 3 and 4 illustrates the fan pods statically mounted entirely above the wing). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage and fan pods/turbines of Moller to incorporate the above positioning and wing mounting as disclosed by Zimmermann to allow for sufficient ground clearance spacing for the effective operation of the vertical take-off, as disclosed by Zimmermann in column 7 lines 61-63.
However, Rutan discloses a similar aircraft (10, fig. 3) with rear wings (48) with ailerons (36) and front wings (32) with elevators (30, see column 4 lines 52-60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rear and front wings of Moller to incorporate ailerons and elevators respectively as disclosed by Rutan to allow for pitch control and roll control or both, as disclosed by Rutan.
- Regarding Claim 2) Moller as modified discloses the vertical take-off and landing aircraft of claim 1. Zimmermann further discloses wherein each of the statically mounted fan pods (46/56) are permanently mounted to a top surface of the wing (4) via a mounting bracket (see annotated fig. 5, “engines are mounted in a compact manner” column 9 lines 23-24; fig. 5 illustrates the turbines mounted to the top of the wings, the mounting bracket is inherently required to anchor something as robust as an engine nacelle to a wing), wherein the mounting bracket defines a gap between the statically mounted fan pod (46/56) and the wing (4, fig. 5 illustrates the gap between the mounting bracket and fan pods defined by the mounting bracket).
- Regarding Claim 3) Moller as modified discloses the vertical take-off and landing aircraft of claim 1.  Zimmerman further discloses wherein the duct (64/72/74) comprises a front segment (64) a middle segment (72) and a rear segment (74), wherein the front segment (64) is rotatably fastened to the middle segment (72) and the middle segment (72) is in turn rotatably fastened to the rear segment (74/ fig. 5 illustrates that each segment is rotatably fastened to the subsequent segment).
- Regarding Claim 10) Moller as modified discloses the vertical take-off and landing aircraft of claim 1, wherein the fuselage (10) is in a canard configuration (fig. 4 illustrates the canard configuration).

    PNG
    media_image1.png
    589
    684
    media_image1.png
    Greyscale
- Regarding Claim 11) Moller discloses a vertical take-off and landing aircraft (fig. 1-4, “A VTOL aircraft” [abstract]) comprising: 
a fuselage (10) including a nose end (see annotated fig. 4) and a tail end (see annotated fig. 4); 
the fuselage (10) comprising a plurality of seats (fig. 1 illustrates two seats within the cockpit, and two “passenger windows 30” column 5 line 29, providing for a minimum of a total of four seats) disposed in an interior volume (fig. 1 illustrates the seats within the interior volume of the fuselage) of the fuselage (10); 
a pair of rear wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between a cockpit (28) and the tail end (fig. 4 illustrates the location of the rear wings as claimed); 
a pair of front wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between the cockpit (28) and the nose end (fig. 4 illustrates the location of the front wings as claimed); 
wherein each of the pair of rear wings (see annotated fig. 4) and each of the pair of front wings (see annotated fig. 4) includes an adjustably mounted turbine (fig. 2a; 60/62; “rotary engines” column 5 line 58; rotary engines are disposed within nacelles with ducts and nozzles are equivalent to a turbine; fig. 7a-d illustrate the adjustability of the engines); 
the adjustably mounted turbine (60/62) comprising a statically mounted fan pod (64/66, “fan”, column 5 line 63), a duct (74, “exhaust pipe” column 6 line 17) rotatably connected to the fan pod (60/62, fig. 2a illustrates the exhaust pipe connected to the fan pods rotatably), and an adjustable nozzle (58/80, “baffle structure” column 6 line 20; the baffle structure and rear opening combine to form a nozzle which directs the exhaust as required, fig. 7a-d further illustrate the adjustability of the nozzle) rotatably connected to the duct (74, fig. 2a illustrates the baffle structure and exhaust rotatably connected to the duct); 
wherein the adjustable nozzle (58/80) is configured to be adjusted between a vertical position (fig. 7a) and a horizontal position (fig. 7d) via the duct (74, the duct supplies the exhaust which allows the nozzle to redirect the exhaust and adjust between vertical and horizontal positions of flow).  Moller does not disclose the cockpit disposed at a front end of the interior volume of the fuselage,  wherein each rear wing comprising an aileron, wherein each front wing comprising an elevator, wherein each adjustable mounted turbine is disposed on a top surface of the wings, and wherein the statically mounted fan pods are defined entirely above a corresponding wing.

    PNG
    media_image2.png
    430
    716
    media_image2.png
    Greyscale
However, Zimmermann discloses a similar VTOL aircraft wherein the cockpit (16, fig. 3) is disposed at a front end of the interior volume of the fuselage (fig. 3 illustrates the cockpit at the front end of the fuselage), wherein each adjustable mounted turbine (40/50, figs. 3-5, including fan pods 46/56) is disposed on a top surface of the wing (fig. 3 illustrates the turbines clearly disposed on the top surface of the wing), wherein the statically mounted fan pods (46/56) are defined entirely above a corresponding wing (4, fig. 3 and 4 illustrates the fan pods statically mounted entirely above the wing), wherein each of the statically mounted fan pods (46/56) are permanently mounted to a top surface of the wing (4) via a mounting bracket (see annotated fig. 5, “engines are mounted in a compact manner” column 9 lines 23-24; fig. 5 illustrates the turbines mounted to the top of the wings, the mounting bracket is inherently required to anchor something as robust as an engine nacelle to a wing), wherein the mounting bracket defines a gap between the statically mounted fan pod (46/56) and the wing (4, fig. 5 illustrates the gap between the mounting bracket and fan pods defined by the mounting bracket), and wherein the duct (64/72/74) comprises a front segment (64) a middle segment (72) and a rear segment (74), wherein the front segment (64) is rotatably fastened to the middle segment (72) and the middle segment (72) is in turn rotatably fastened to the rear segment (74/ fig. 5 illustrates that each segment is rotatably fastened to the subsequent segment). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage and fan pods/turbines of Moller to incorporate the above positioning and wing mounting as disclosed by Zimmermann to allow for sufficient ground clearance spacing for the effective operation of the vertical take-off, as disclosed by Zimmermann in column 7 lines 61-63.
However, Rutan discloses a similar aircraft (10, fig. 3) with rear wings (48) with ailerons (36) and front wings (32) with elevators (30, see column 4 lines 52-60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rear and front wings of Moller to incorporate ailerons and elevators respectively as disclosed by Rutan to allow for pitch control and roll control or both, as disclosed by Rutan.
Claim 4, 5-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified in further view of Looney (US 2,151,128)
- Regarding Claims 4/12) Moller as modified discloses the vertical take-off and landing aircraft of claim 1/11.  Zimmermann further discloses wherein the adjustable nozzle (78) is connected a push rod (see annotated fig. 5) attached to a linear actuator (68/70, the same mechanism that controls the moveable duct controls the nozzle), wherein the linear actuator (68/70) is configured to move the adjustable nozzle (78, “extending and retracting movable hoods” column 5 line 16) between a horizontal (fig. 4) and a vertical configuration (fig. 5) but does not disclose wherein the adjustable nozzle is connected to an adjustable turnbuckle.
However, Looney discloses a similar linkage (fig. 8) wherein an adjustable turnbuckle (89, “may be adjusted by the pilot to compensate for load or other conditions” page 2, column 2, lines 38-40) is connected to a rod (87, “link” page 2, column 2, line 37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified one of the push rods of Zimmermann to incorporate the turnbuckle of Looney to allow for the push rod length to be adjusted to compensate for load or other conditions as detailed by Looney on page 2, column 2, lines 38-40.
-    Regarding Claim 5) Moller as modified discloses the vertical take-off and landing aircraft of claim 4. Zimmermann further discloses wherein the adjustable nozzle (fig. 5, 78) is slidably mounted to the mounting bracket (see annotated fig. 5, the nozzle and it’s components are slidably mounted to the mounting bracket).
-    Regarding Claim 6) Moller as modified discloses the vertical take-off and landing aircraft of claim 6. Zimmermann further discloses wherein the adjustable nozzle (78) is slidable via movement of the linear actuator (68/70) along a channel defined within the mounting bracket (see annotated fig. 5, the dotted lines illustrated the duct/nozzle system slidable travel along a channel within the mounting bracket).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified in further view of Gunter (US 3,327,480).
- Regarding Claim 7/14) Moller as modified discloses the vertical take-off and landing aircraft of claim 1/11, with adjustable nozzle (58/80), but does not discloses wherein the adjustable nozzle is connected to a wishbone-shaped telescopic actuator.
However, Gunter discloses a similar adjustable nozzle which is connected to a wishbone-shaped (34, fig. 9) telescopic actuator (29, “connected on the one hand to the member 29 and on the other hand to the member 33 by connecting means 34” column 6 lines 10-12; fig. 5 illustrates member 29 as a telescopic actuator).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the adjustable nozzle of Moller to incorporate the connection configuration of Gunter to ensure that these members can tilt (rotate) with respect to each other, but prevent rotation of the member about their axes as disclosed by Gunter in column 6 lines 13-14.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified in further view of Meulien et al. (US, 2,797,547).
- Regarding Claim 8/15) Moller as modified discloses the vertical take-off and landing aircraft of claim 1/11, with the adjustable nozzle (58/80), but does not disclose the nozzle further comprises a bleed air outlet powered by a servo, wherein the bleed air outlet is disposed on an outboard side of the adjustable nozzle.
However, Meulien discloses a similar adjustable nozzle (fig. 1-2 and 9) which further comprises a bleed air outlet (15) powered by a servo (fig. 9 illustrates the mechanism, “single control lever…device which initiates the deflection” column 5 lines 37-40), wherein the bleed air outlet (15) is disposed on an outboard side of the adjustable nozzle (fig. 1-2 illustrate the bleed air outlet on the outboard side of the nozzle).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the nozzle of Moller to incorporate the bleed air outlet as disclosed by Meulien to allow for additional thrust to be applied in any particular direction with respect to the axis of the jet as disclosed by Meulien in column 5 lines 28-29.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moller as modified in further view of Bevirt et al. (US 2011/0042510).
- Regarding Claim 9) Moller as modified discloses vertical take-off and landing aircraft of claim 1, with each of the fan pods (62/64) powered by motors in tandem (“two rotary engines, each driving a fan, with the fans facing each other and counter rotating” column 2 lines 45-46). Zimmerman further discloses the fan pods statically mounted.  Moller does not disclose wherein each fan pod is powered by electric motors.
However, Bevirt discloses a similar VTOL aircraft (100, fig. 1) with fan pods (104/105/108/109), wherein the fan pods are powered by electric motors (“driven by electric motors” [0019]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fan pods of Moller to incorporate the electric motors as disclosed by Bevirt to allow for the aircraft weight and payload capability to be decreased/increased respectively as a result of the removal of the fuel tank and weight associated with required fuel.













Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moller in view of Zimmermann, in view of Rutan, in view of Looney in further view of Kumar et al. (US 2020/0290742).
- Regarding Claim 16) Moller discloses a vertical take-off and landing aircraft (fig. 1-4, “A VTOL aircraft” [abstract]) comprising: 
a fuselage (10) including a nose end (see annotated fig. 4) and a tail end (see annotated fig. 4); 

    PNG
    media_image1.png
    589
    684
    media_image1.png
    Greyscale
the fuselage (10) comprising a plurality of seats (fig. 1 illustrates two seats within the cockpit, and two “passenger windows 30” column 5 line 29, providing for a minimum of a total of four seats) disposed in an interior volume (fig. 1 illustrates the seats within the interior volume of the fuselage) of the fuselage (10); 
a pair of rear wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between a cockpit (28) and the tail end (fig. 4 illustrates the location of the rear wings as claimed); 
a pair of front wings (see annotated fig. 4) extending outwardly from opposing sides of the fuselage (10) between the cockpit (28) and the nose end (fig. 4 illustrates the location of the front wings as claimed); 
wherein each of the pair of rear wings (see annotated fig. 4) and each of the pair of front wings (see annotated fig. 4) includes an adjustably mounted turbine (fig. 2a; 60/62; “rotary engines” column 5 line 58; rotary engines are disposed within nacelles with ducts and nozzles are equivalent to a turbine; fig. 7a-d illustrate the adjustability of the engines); 
the adjustably mounted turbine (60/62) comprising a statically mounted fan pod (64/66, “fan”, column 5 line 63), a duct (74, “exhaust pipe” column 6 line 17) rotatably connected to the fan pod (60/62, fig. 2a illustrates the exhaust pipe connected to the fan pods rotatably), and an adjustable nozzle (58/80, “baffle structure” column 6 line 20; the baffle structure and rear opening combine to form a nozzle which directs the exhaust as required, fig. 7a-d further illustrate the adjustability of the nozzle) rotatably connected to the duct (74, fig. 2a illustrates the baffle structure and exhaust rotatably connected to the duct); 
wherein the adjustable nozzle (58/80) is configured to be adjusted between a vertical position (fig. 7a) and a horizontal position (fig. 7d) via the duct (74, the duct supplies the exhaust which allows the nozzle to redirect the exhaust and adjust between vertical and horizontal positions of flow).  Moller does not disclose the cockpit disposed at a front end of the interior volume of the fuselage,  wherein each rear wing comprising an aileron, wherein each front wing comprising an elevator, wherein each adjustable mounted turbine is disposed on a top surface of the wings, and wherein the statically mounted fan pods are defined entirely above a corresponding wing, wherein the adjustable nozzle is connected to an adjustable turnbuckle, a gas-powered turbofan disposed in the rear portion of the fuselage, the gas-powered turbofan configured to power onboard electronic devices.

    PNG
    media_image2.png
    430
    716
    media_image2.png
    Greyscale
However, Zimmermann discloses a similar VTOL aircraft wherein the cockpit (16, fig. 3) is disposed at a front end of the interior volume of the fuselage (fig. 3 illustrates the cockpit at the front end of the fuselage), wherein each adjustable mounted turbine (40/50, figs. 3-5, including fan pods 46/56) is disposed on a top surface of the wing (fig. 3 illustrates the turbines clearly disposed on the top surface of the wing) and wherein the statically mounted fan pods (46/56) are defined entirely above a corresponding wing (4, fig. 3 and 4 illustrates the fan pods statically mounted entirely above the wing) wherein the adjustable nozzle (78) is connected to a push rod (see annotated fig. 5) attached to a linear actuator (68/70, the same mechanism that controls the moveable duct controls the nozzle). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage and fan pods/turbines of Moller to incorporate the above positioning and wing mounting along with adjusting mechanism as disclosed by Zimmermann to allow for sufficient ground clearance spacing for the effective operation of the vertical take-off, as disclosed by Zimmermann in column 7 lines 61-63.
However, Rutan discloses a similar aircraft (10, fig. 3) with rear wings (48) with ailerons (36) and front wings (32) with elevators (30, see column 4 lines 52-60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rear and front wings of Moller to incorporate ailerons and elevators respectively as disclosed by Rutan to allow for pitch control and roll control or both, as disclosed by Rutan.
However, Looney discloses a similar linkage (fig. 8) wherein an adjustable turnbuckle (89, “may be adjusted by the pilot to compensate for load or other conditions” page 2, column 2, lines 38-40) is connected to a rod (87, “link” page 2, column 2, line 37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified one of the push rods of Zimmermann to incorporate the turnbuckle of Looney to allow for the push rod length to be adjusted to compensate for load or other conditions as detailed by Looney on page 2, column 2, lines 38-40.
However, Kumar discloses a similar aircraft comprising a gas-powered turbofan (526, “turbofan” [0366]) disposed in the rear portion of the fuselage (fig. 24 illustrates the turbofan in the rear portion of the fuselage), the gas-powered turbofan (526) configured to power onboard electronic devices (“connected to power to run aircraft electrical” [0309]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moller as modified to incorporate a hybrid/electric system as disclosed by Kumar to increase range and efficiency of the aircraft as disclosed by Kumar within [0309].
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.
The applicant’s arguments hinge upon an excerpt of Moller which the applicant claims teaches away from the duct of the instant application.  The examiner would like to point out that the teaching of Moller actually discloses the duct rotatably connected to the fan pod within the following:
a duct (74, “exhaust pipe” column 6 line 17) rotatably connected to the fan pod (60/62, fig. 2a illustrates the exhaust pipe connected to the fan pods rotatably), and an adjustable nozzle (58/80, “baffle structure” column 6 line 20; the baffle structure and rear opening combine to form a nozzle which directs the exhaust as required, fig. 7a-d further illustrate the adjustability of the nozzle) rotatably connected to the duct (74, fig. 2a illustrates the baffle structure and exhaust rotatably connected to the duct).
Therefore, as claimed by applicant, Moller discloses the claimed structure, and as a result, can not be considered to teach away from the same as asserted by the applicant’s representative.
	Regarding the amendments made to claims 11 and 16, claim 11 has incorporated claims 2-3 and claim 16 has incorporated claims 17-18 which were previously rejected and the previous rejections have now been incorporated into the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        1 September 2022